1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                               ***
4     ROBERT GORDON JOHNSTONE,                       Case No. 3:18-cv-00533-MMD-CBC
5                                      Petitioner,
             v.                                                      ORDER
6

7     STATE OF NEVADA, et al.,
8                                  Respondents.
9

10         This matter comes before the Court on Petitioner Johnstone’s “application for
11   certificate of probable cause.” (ECF No. 9.) The Court notes that Johnstone has not yet
12   filed a notice of appeal. However, his pending motion indicates an intent to appeal the
13   Court's dismissal of his petition for writ of habeas corpus to the Court of Appeals for the
14   Ninth Circuit. Accordingly, the Court construes the motion to contain a notice of appeal.
15   The Clerk of Court is directed to docket it as such as of the date it was filed and to
16   electronically notify the Attorney General of the State of Nevada, as counsel for
17   Respondents.
18         This Court has already denied Petitioner a certificate of appealability (COA) under
19   28 U.S.C. § 2253(c). (ECF No. 5 at 2-3.) Petitioner is incorrect in arguing that the pre-
20   AEDPA version of § 2253 (requiring a certificate of probable cause) applies. See Slack v.
21   McDaniel, 529 U.S. 473, 482 (2000). The Court stands by its decision to deny a COA and
22   therefore denies Petitioner’s motion (ECF No. 9).
23         DATED THIS 10th day of December 2018.
24

25                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
26
27

28
